Concurring Opinion by
Mr. Justice Roberts:
I agree that the decree should be affirmed, but I cannot agree with the majority’s statement that “if then, as appellant contends, one who assigns his rights under a lease becomes a surety of his assignee’s per*479formance and is discharged when the principal and the creditor modify their contract to the detriment of the surety, it is Bargain City, not appellant, that would be discharged had it not consented to the modifications.” Appellant was Bargain City’s assignor. Surely if it was thus a surety dischargeable by an unapproved modification by Bargain City, it should likewise be discharged by an unapproved modification by Bargain City’s assignee. The effect on appellant is the same regardless of who makes the modification; the aim of the suretyship rule is to protect a surety from being liable on an agreement of which he did not approve, and it is the modification, not the identity of the modifying parties, that is relevant.
The point is, however, that this is not a problem of suretyship law at all. Appellant is not a surety — he is the assignor of a lease, who agreed in advance as a lessee acting solely in Ms own primary interest to continue to be liable in case of an assignment. This is not a suretyship agreement, nor is there any other indication that appellant’s liability would end should there be a subsequent modification.